  Case 3:13-cr-00364-AET Document 35 Filed 04/23/20 Page 1 of 1 PageID: 143



                          UNITED STATES DISTRICT COURT
                                     DISTRICT OF NEW JERSEY

      CHAMBERS OF                                                         U.S. COURTHOUSE
ANNE E. THOMPSON                                                          402 E. STATE STREET
        JUDGE                                                             ROOM 4000
                                                                          TRENTON, NJ 08608
                                                                          (609) 989-2123
                                           LETTER

                To:   Defendant Roberto Rentas Negron
                Re:   United States v. Negron (Cr. No. 13-364)

                                         April 22, 2020

Dear Mr. Negron,

       The Court has received your letter requesting appointment of an attorney under the
Criminal Justice Act. (ECF No. 34.) Please advise the Court in writing of your time served and
scheduled release date.


                                            Very truly yours,


                                            /s/ Anne E. Thompson
                                            ANNE E. THOMPSON, U.S.D.J.



cc:     All Counsel and Parties




                                               1
